Exhibit 10.4

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (“Agreement”), dated as of May 27, 2008,
is entered into by and between Robert Metz (“Metz”) and PRIMEDIA Inc. (together
with its subsidiaries and affiliates, “PRIMEDIA”) (which, together with its
successors, subsidiaries, officers, and directors (as of the date of this
Agreement), are collectively referred to as the “Beneficiaries”).

WHEREAS, PRIMEDIA and Metz entered into a letter agreement regarding Metz’s
employment with Consumer Source Holdings Inc. (formerly known as Haas Publishing
Companies, Inc.), a subsidiary of PRIMEDIA, dated March 10, 2005 (the
“Employment Letter Agreement”); and

WHEREAS, Metz’s employment with PRIMEDIA terminated, effective April 25, 2008
(the “Termination Date”), and is being treated as a termination without cause
for purposes of the Employment Letter Agreement; and

WHEREAS, the Employment Letter Agreement requires that Metz enter into a
separation and release agreement in the form customarily used by PRIMEDIA; and

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Metz and PRIMEDIA, on behalf of all the Beneficiaries,
agree as follows:

 

  1. TERMINATION OF EMPLOYMENT.

Effective as of the Termination Date, Metz resigned from all positions held with
PRIMEDIA, including all positions on the board of directors of PRIMEDIA and any
committees thereof. The parties acknowledge that as of the Termination Date Metz
incurred a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”).

 

  2. PAYMENTS AND BENEFITS

2.1 Payments. In accordance with the terms of the Employment Letter Agreement,
subject in each case to the expiration of the Revocation Period (as defined in
Section 3.2 below), PRIMEDIA will pay to Metz the amounts specified in this
Section in consideration for Metz entering into this Agreement, specifically
including the General Release (as described in Section 3 below) and other
restrictive covenants identified herein:

(a) Base Salary Severance Payments. By no later than the sixtieth (60th) day
following the Termination Date, PRIMEDIA will commence payment to Metz an
aggregate amount equal to $787,500.00, which amount shall be payable in
substantially equal bi-weekly installments, in accordance with PRIMEDIA’s
regularly scheduled payroll dates, during the eighteen month period following
the Termination Date, which amount represents eighteen months of Metz’s base
salary at the annual rate in effect on the Termination Date ($525,000). For the
avoidance of doubt, each bi-weekly payment referenced herein constitutes a
separate payment for purposes of Section 409A.

(b) 2008 Pro Rata LTP Bonus Payment. PRIMEDIA will pay to Metz, in a lump sum,
and in lieu of a prorated portion of the amount of the LTP bonus that would have
been payable to Metz under the Long Term Compensation Program (the “LTCP”) in
respect of 2008 if he had remained employed with PRIMEDIA through December 31,
2008 (the “LTP Bonus”), an aggregate amount equal to $74,155.00 (the “Pro Rata
Bonus Amount”). PRIMEDIA will pay to Metz the Pro Rata Bonus Amount in calendar
year 2009, but in no event later than March 31, 2009.



--------------------------------------------------------------------------------

(c) Target Bonus Severance Payment. PRIMEDIA will pay to Metz, in a lump sum, an
amount equal to $551,250.00, which amount represents the product of (x) 1.5 and
(y) Metz’s target PRIMEDIA Executive Incentive Compensation Plan (the “EICP”)
bonus as of the end of calendar year 2008 (equal to 70% of his annual rate of
base salary as of the end of 2008). PRIMEDIA will pay to Metz this amount in
calendar year 2009, but in no event later than April 15, 2009. Any other bonuses
otherwise payable to Metz under the EICP in respect of any completed calendar
years that remain unpaid as of the Termination Date shall be paid in full in
accordance with the EICP.

2.2 Equity

(a) Stock Option. With respect to the outstanding options to purchase shares of
common stock of PRIMEDIA (“Stock”) held by Metz as of the date hereof (the
“Options”) that were granted to Metz prior to December 31, 2004, notwithstanding
the provisions of any of the option award agreements pursuant to which Metz was
granted such Options (as amended, if applicable, the “Option Agreements”),
effective as of the Termination Date: (a) all of the Options that have not
already vested as of the Termination Date shall remain outstanding and become
vested on the last day of the eighteen month period following the Termination
Date (the “Delayed Vesting Date”) and (b) all such Options shall thereafter be
exercisable until the later of (i) the date such Options would have expired if
they had been exercisable immediately following the Termination Date pursuant to
the terms of the Option Agreements as in effect prior to the date of this
Agreement and (ii) thirty (30) days after the Delayed Vesting Date. Except as
set forth specifically herein, nothing in this Section 2.2(a) shall be construed
to amend, alter, revise or change any other terms or conditions of the
applicable Option Agreements (including, without limitation, PRIMEDIA’s right,
in its sole discretion to accelerate the vesting of the Options and otherwise
terminate such Options pursuant to the applicable PRIMEDIA Stock incentive plan
under which the Options were granted).

(b) Restricted Stock. With respect to the restricted shares of Stock held by
Metz as of the date hereof (the “Restricted Stock”) that were granted to Metz
prior to December 31, 2004 and subject to Section 2.4 below, notwithstanding the
provisions of any of the restricted stock award agreements pursuant to which
Metz was granted such Restricted Stock (as amended, if applicable, the
“Restricted Stock Agreements”), effective as of the Termination Date: the shares
of such Restricted Stock that have not already vested as of the Termination Date
shall remain outstanding and become vested on the Delayed Vesting Date (or such
earlier date to which such vesting may be accelerated by PRIMEDIA in its sole
discretion under the applicable PRIMEDIA Stock incentive plan under which the
Restricted Stock were granted). Except as set forth specifically herein, nothing
in this Section 2.2(b) shall be construed to amend, alter, revise or change any
other terms or conditions of the applicable Restricted Stock Agreements.

2.3 Other Employee Benefits

(a) Group Health Coverage. Effective as of the Termination Date, Metz, his
spouse and his eligible dependents may elect to receive group health benefit
coverage from PRIMEDIA as permitted pursuant to the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”), which coverage shall begin on
the Termination Date and run through the period provided pursuant to COBRA.
PRIMEDIA shall provide Metz with the required COBRA notice at such time as
required under COBRA.

(b) Other Benefit Plans. Metz shall be entitled to all benefits that he has
accrued or in which he has become vested under any tax-qualified retirement
benefit plans maintained by PRIMEDIA in accordance with their terms.

 

2



--------------------------------------------------------------------------------

2.4 Tax Withholding. PRIMEDIA may withhold from any amounts payable in cash
under this Agreement such Federal, state and local income, employment and other
taxes as may be required to be withheld in respect of any payment and/or any
benefit provided for under this Agreement pursuant to any applicable law or
regulation. Metz acknowledges that, simultaneously with the vesting of the
Restricted Stock on the Delayed Vesting Date, Metz may be required to make
arrangements with PRIMEDIA prior to such date for the payment of any such taxes
as may be required to be withheld in respect of such vesting.

 

  3. RELEASES; METZ REPRESENTATIONS

3. 1 General Release.

For and in consideration of the payment of the amounts and the provision of the
benefits described in Section 2 of this Agreement, Metz hereby agrees to execute
a release of all claims against the Beneficiaries in the form attached as
Exhibit I hereto (the “General Release”) on the date of execution of this
Agreement.

3.2 Metz’s Representations and Warranties.

Metz represents that he has carefully read and fully understands the terms of
this Agreement, and that Metz has been advised to consult with an attorney and
has availed himself of the opportunity to consult with an attorney prior to
signing this Agreement. Metz acknowledges and agrees that he is executing this
Agreement willingly, voluntarily and knowingly, of his own free will, in
exchange for the payments and benefits described in Section 2 of this Agreement,
and that he has not relied on any representations, promises or agreements of any
kind made to him in connection with his decision to accept the terms of this
Agreement, other than those set forth in this Agreement. Metz further
acknowledges, understands, and agrees that as of the Termination Date his
employment with PRIMEDIA terminated, that the provisions of Section 2 of this
Agreement are in lieu of any and all payments and benefits to which Metz may
otherwise be entitled to receive pursuant to the Employment Letter Agreement,
that Metz will not be reemployed by PRIMEDIA, and that Metz will not apply for
or otherwise seek employment with PRIMEDIA or any of its parents, companies,
subsidiaries, divisions or affiliates. Metz understands that, except as
otherwise expressly provided for under this Agreement, he will not receive any
payments or benefits under this Agreement until the seven (7) day revocation
period provided for under the General Release has passed, and then, only if he
has not revoked the General Release (such period during which no such revocation
has occurred, the “Revocation Period”).

3.3 PRIMEDIA’s Representations and Warranties.

PRIMEDIA represents and warrants that, as of May 27, 2008, it is not aware of
any claims that it has against Metz.

 

  4. WAIVER OF JURY TRIAL

TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO HEREBY WAIVES
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREIN. Each of the parties
hereto also waives any bond or surety or security upon such bond, which might,
but for this waiver, be required of any of the other parties. The scope of this
waiver is intended to be all-encompassing

 

3



--------------------------------------------------------------------------------

of any and all disputes that may be filed in any court and that relate to the
subject matter of this Agreement or the General Release, including, without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Each of the parties hereto acknowledges that
this waiver is a material inducement to enter into a business relationship, that
each has already relied on the waiver in entering into this Agreement, and that
each will continue to rely on the waiver in their related future dealings. Each
of the parties hereto further warrants and represents that each has reviewed
this waiver with his or its legal counsel and that each knowingly and
voluntarily waives his or its jury trial rights following consultation with
legal counsel. This waiver is irrevocable, meaning that it may not be modified
either orally or in writing, and the waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this Agreement. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

  5. NON-COMPETITION COVENANTS

5.1 Covenant Not to Compete and Not to Solicit. Metz shall not at any time
during the eighteen month period following the Termination Date, directly or
indirectly: (a) hire, seek to hire, solicit, encourage, induce or attempt to
induce any person employed by PRIMEDIA at any time during the period of such
person’s employment with PRIMEDIA to provide services to a person or entity
other than PRIMEDIA or to terminate a relationship with PRIMEDIA; (b) whether in
Metz’s own enterprise or venture or as an employee, officer, director,
consultant or affiliate of any other entity, compete with PRIMEDIA in any
business activity in which PRIMEDIA is engaged as of the date of this Agreement;
or (c) encourage, assist, authorize or knowingly approve the taking of such
actions by other persons or entities.

5.2 Specific Performance; Cessation of Payments and Benefits. Metz agrees and
acknowledges that if PRIMEDIA’s remedies under Section 6 would be inadequate in
the event of a breach or threatened breach of Section 5.1 above, PRIMEDIA shall
be entitled, in addition to its rights at law, to seek an injunction and other
equitable relief without the need to post a bond. Metz further agrees and
understands that if Metz fails to cure any breach of Section 5.1 as soon as
reasonably possible after written notice by PRIMEDIA to Metz that Metz has
breached the provisions of Section 5.1 (which reasonable period of time shall be
deemed to have expired ten business days after delivery of such notice to Metz
(the “Cure Period”)): (a) in addition to any legal or equitable rights PRIMEDIA
may have, PRIMEDIA shall have no further obligations to provide Metz with any
payment or benefit provided for under this Agreement (including without
limitation any obligation to make any payments or vest any Options or Restricted
Stock provided for under Section 2 above); and (b) Metz shall be obligated to
promptly return to PRIMEDIA all payments previously made by PRIMEDIA to Metz
under this Agreement, and upon the expiration of the Cure Period, the Options,
which vested pursuant to Section 2.2(a) above, and Restricted Stock, which
vested pursuant to Section 2.2(b) above, shall immediately be cancelled without
payment to Metz by PRIMEDIA in respect thereof (and Metz shall be required to
pay to PRIMEDIA the fair market value (based on the closing trading price of the
Stock on such date), of any shares of Stock acquired upon exercise of such
Options, which vested pursuant to Section 2.2(a) above, and/or vesting of such
Restricted Stock, which vested pursuant to Section 2.2(b) above, that Metz has
sold or otherwise transferred prior to such date.

 

  6. GOVERNING LAW; RESOLUTION OF DISPUTES

6.1 Governing Law.

This Agreement and the General Release shall each be governed and interpreted in
accordance with and enforced in all respects pursuant to the laws of the State
of Georgia, irrespective of the choice of law rules of that or any other
jurisdiction that direct the application of the laws of any jurisdiction other
than the State of Georgia.

 

4



--------------------------------------------------------------------------------

6.2 Resolution of Disputes

Any disagreement or controversy arising out of or relating to this Agreement
(other than with respect to any injunction or order of specific performance
obtained by the Company under Section 5 of this Agreement) shall be exclusively
resolved by way of confidential arbitration. Either party may submit the
disagreement or controversy to arbitration in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”), such arbitration to be conducted before a panel of three
arbitrators, one selected by each of the parties hereto and the third by the two
other arbitrators so selected. The arbitration shall be held in Atlanta,
Georgia. The arbitrators shall be bound by the express terms of the Agreement.
The award rendered in any such proceeding, which may include an award of
attorneys’ fees, shall be made in writing and shall be final and binding on the
parties, and judgment upon the award may be entered in any court having
competent jurisdiction thereof. PRIMEDIA and Metz shall each pay half of all
costs of the arbitrators; provided, however, that PRIMEDIA shall, within thirty
(30) days after the date of arbitration panel’s decision, pay all such costs, as
well as Metz’s attorneys’ fees, in the event that the arbitration panel
determines that Metz has prevailed on a clear preponderance of the material
issues in dispute in such arbitration.

 

  7. SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.

 

  8. CONSTRUCTION

Each party and its counsel have reviewed this Agreement and the General Release
and have been provided the opportunity to review this Agreement and the General
Release and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or the General Release. Instead, the
language of all parts of this Agreement and the General Release shall be
construed as a whole, and according to their fair meaning, and not strictly for
or against either patty.

 

  9. ACCEPTANCE AND EFFECTIVENESS

This Agreement shall become effective immediately upon Metz’s execution of this
Agreement; provided, however, that PRIMEDIA’s obligation to make any of the
payments provided for in Section 2.1 of this Agreement shall not become
effective until the eighth (8th ) day following the date Metz executes this
Agreement, so long as Metz has not then revoked the General Release.

 

  10. ENTIRE AGREEMENT; COUNTERPARTS

10.1 The Agreement and the General Release together set forth the entire
agreement between the parties hereto and fully supersede any and all prior
agreements or understandings, including the Employment Letter Agreement (except
to the extent provided in Section 2.2 herein regarding the Option Agreements and
Restricted Stock Agreements) between the parties hereto pertaining to the
subject matter hereof.

 

5



--------------------------------------------------------------------------------

10.2 This Agreement may be executed in one or more counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[Signatures on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
effective as of the date first above written.

 

PRIMEDIA Inc. By:   /s/ KELLY BERGERON  
Title:            VP-HR                                                   

 

 

ROBERT METZ /s/ ROBERT METZ Dated: May 27- 08

 

7



--------------------------------------------------------------------------------

Exhibit I

GENERAL RELEASE

Section 1. Release. For and in consideration of the payment of the amounts and
the provision of the benefits described in Section 2 of that certain Separation
and Release Agreement dated as of April 25, 2008 by and between Robert Metz
(“Metz”) and PRIMEDIA Inc. (“PRIMEDIA”) (the “Separation Agreement”), Metz
hereby agrees on behalf of himself, his agents, assignees, attorneys,
successors, assigns, heirs and executors, to, and Metz does hereby, fully and
completely forever release the Beneficiaries (as such term is defined in the
Separation Agreement) and their respective past, current and future affiliates,
predecessors and successors and all of their respective past and/or present
officers, directors, partners, members, managing members, managers, employees,
agents, representatives, administrators, attorneys, insurers and fiduciaries, in
their individual and/or representative capacities (hereinafter collectively
referred to as the “Company Releasees”), from any and all causes of action,
suits, agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, variances,
trespasses, extents, executions and demands of any kind whatsoever, which Metz
or his agents, assignees, attorneys, successors, assigns, heirs and executors
ever had, now have or may have against Company Releasees or any of them, in law,
admiralty or equity, whether known or unknown to Metz, for, upon, or by reason
of, any matter, action, omission, course or thing whatsoever occurring up to the
date this General Release is signed by Metz, including, without limitation, in
connection with or in relationship to Metz’s employment or other service
relationship with PRIMEDIA, the termination of any such employment or service
relationship and any applicable employment, compensatory or equity arrangement
with PRIMEDIA (including, without limitation, the Employment Letter Agreement
(as such term is defined in the Separation Agreement), any exhibits attached
thereto, any amendments thereto, and any equity or employee benefit plans,
programs, policies or other arrangements), any claims of breach of contract,
wrongful termination, retaliation, fraud, defamation, infliction of emotional
distress or national origin, race, age, sex, sexual orientation, disability,
medical condition or other discrimination or harassment, (such released claims
are collectively referred to herein as the “Released Claims”); provided that
such Released Claims shall not include any claims to enforce Metz’s rights or
obligations under, or with respect to, the Separation Agreement; and provided
further that such Released Claims shall not include any rights to
indemnification that Metz may have from PRIMEDIA in connection with his service
to PRIMEDIA through the Termination Date under PRIMEDIA’s articles of
incorporation, bylaws or otherwise and any coverage that he may have under any
directors and officers liability insurance policy maintained by PRIMEDIA.

Section 2. Waiver. Notwithstanding the generality of Section 1 above, the
Released Claims include, without limitation: (i) any and all claims relating to
base salary or bonus payments or benefits pursuant to the Employment Letter
Agreement, other than those payments and benefits specifically provided for in
Section 2 of the Separation Agreement; (ii) any and all claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, the Civil Rights Act of 1971, the Civil Rights Act of 1991, the Fair Labor
Standards Act, Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act of 1993, the Fair
Employment and Housing Act, and any and all other federal, state or local laws,
statutes, rules and regulations pertaining to employment or otherwise; and
(iii) any claims for wrongful discharge, breach of contract, fraud,
misrepresentation or any compensation claims, or any other claims under any
statute, rule or regulation or under the common law, including compensatory
damages, punitive damages, attorney’s fees, costs, expenses and all claims for
any other type of damage or relief.

THIS MEANS THAT, BY SIGNING THIS GENERAL RELEASE, METZ WILL HAVE WAIVED ANY
RIGHT METZ MAY HAVE HAD TO BRING A LAWSUIT OR MAKE



--------------------------------------------------------------------------------

ANY CLAIM AGAINST COMPANY RELEASEES BASED ON ANY ACTS OR OMISSIONS OF COMPANY
RELEASEES UP TO THE DATE OF THE SIGNING OF THIS AGREEMENT.

Section 3. Metz’s Representations and Warranties. Metz represents that he has
read carefully and fully understands the terms of this General Release, and that
Metz has been advised to consult with an attorney and has availed himself of the
opportunity to consult with an attorney prior to signing this General Release.
Metz acknowledges and agrees that he is executing this General Release
willingly, voluntarily and knowingly, of his own free will, in exchange for the
payments and benefits described in Section 2 of the Separation Agreement, amid
that he has not relied on any representations, promises or agreements of any
kind made to him in connection with his decision to accept the terms of the
Separation Agreement or the General Release, other than those set forth in the
Separation Agreement. Metz further acknowledges, understands, and agrees that
his employment with PRIMEDIA has terminated, that the provisions of Section 2 of
the Separation Agreement are in lieu of any and all payments and benefits to
which Metz may otherwise be entitled to receive pursuant to the Employment
Letter Agreement, that Metz will not be reemployed by PRIMEDIA, and that Metz
will not apply for or otherwise seek employment with PRIMEDIA or any of its
parents, companies, subsidiaries, divisions or affiliates. Metz acknowledges
that be has been advised that he is entitled to take at least twenty-one
(21) days to consider whether he wants to sign this General Release and that the
Age Discrimination in Employment Act gives him the right to revoke this General
Release within seven (7) days after it is signed, and Metz understands that he
will not receive any payments under the Separation Agreement until such seven
(7) day revocation period has passed and then, only if he has not revoked this
General Release. To the extent Metz has executed this General Release within
less than twenty-one (21) days after its delivery to him, Metz hereby
acknowledges that his decision to execute this General Release prior to the
expiration of such twenty-one (21) day period was entirely voluntary, and taken
after consultation with and upon the advice of his attorney.

Metz fully understands that this General Release is a legally binding document
and that by signing this General Release Metz is prevented from filing,
commencing or maintaining any action against any of the Company Releasees, other
than to enforce his rights under the Separation Agreement as well as his rights
as set forth in Section 2 above of this General Release.

This General Release is final and binding and may not be changed or modified,
except by written agreement by both of PRIMEDIA and Metz.

 

Dated:   May 27 - 08       /s/ ROBERT C. METZ         ROBERT METZ